742 N.W.2d 116 (2007)
Pietro GRILLO, Plaintiff-Appellee,
v.
POSEN CONSTRUCTION, INC., and Accident Fund Insurance Company of America, Defendants-Appellants.
Docket No. 133965. COA No. 273985.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the April 19, 2007 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., would grant leave to appeal.